EXAMINER COMMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the amendment filed on 11/19/2021. 
Claims 1, 9, 14, 19 and 20 have been amended.
Claims 7-8 have been canceled.
Claims 21-22 have been added. 
Claims 1-6 and 9-22 are pending.

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks, filed on 11/19/2021, with respect to 35 U.S.C. § 102 rejections of the independent claims  have been fully considered and are persuasive.  The 35 U.S.C. § 102 rejections of the pending claims has been withdrawn. 

Allowable Subject Matter
Claims 1-6 and 9-22 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
These reasons for allowance should not be interpreted to imply that limitations not specifically mentioned are immaterial to patentability. The specific limitations identified below have been considered in combination with the entirety of the claim in determining patentability.
The invention is generally directed towards using policies to achieve desired state of a network. The network described in an entity relationship graph. The graph represents the network state and topology of a telecommunication network. The states explore the possible states of the graph and possible transition between states correspond to policies. A possible desired state evaluated via state exploration process. The state exploration process begins with an existing network state and the possible states (e.g., simulated network states) that are visited via the state exploration process may include changes as indicated by the respective policies/actions, e.g., for each state change corresponding to a considered policy/action, respective post-condition for the policy/action becomes true. Simulate the policies to modify the graph to reflect the post condition of the policies. Regarding independent claims 1, 19 and 20, the prior arts of record fails to teach or fairly suggest a method, a “…performing a state exploration process over the graph, and wherein each state transition of a plurality of state transitions of the state exploration process corresponds to a policy of the plurality of policies, wherein each of the plurality of policies has a precondition and a post-condition, and wherein the state exploration process comprises: identifying a first group of policies from among the plurality of policies having preconditions that are satisfied by the existing network state; and simulating a respective action of each of the first group of policies, wherein the simulating comprises modifying the graph from the existing network state in accordance with respective post-conditions of the first group of policies, wherein the simulating generates a first plurality of modified graphs representing a first plurality of simulated network states for the telecommunication network; and implementing, by the processing system, the plurality of policies according to the strategy, wherein the implementing is to place the telecommunication network in the desired network state.”.
Closest prior art Balan et al. (US 2019/0173805) teaches creating a workflow of changes that implement a desired change in a network from a first state to a second state. …network changes are described in a plan for making changes as a directed graph. Each node in the graph, described by an intent, describes an intended state for the network. Each edge in the graph represents a 
However, Balan fails to teach “identifying a first group of policies from among the plurality of policies having preconditions that are satisfied by the existing network state; and simulating a respective action of each of the first group of policies, wherein the simulating comprises modifying the graph from the existing network state in accordance with respective post-conditions of the first group of policies, wherein the simulating generates a first plurality of modified graphs representing a first plurality of simulated network states for the telecommunication network;”
The prior arts of record fails to teach or fairly suggest the particulars of the claims as a whole. Updated search could not find any further reference which singly or taken together disclose the particulars of the claims as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER-ANTHONY PAPPAS can be reached on 571-272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/MOHAMMAD YOUSUF A. MIAN/Examiner, Art Unit 2448       
                                                                                                                                                                                                 /LANCE LEONARD BARRY/Primary Examiner, Art Unit 2448